Citation Nr: 0834276	
Decision Date: 10/06/08    Archive Date: 10/16/08

DOCKET NO.  07-05 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an increased rating in excess of 20 
percent for low back spasm/pain.

2.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel


INTRODUCTION

The veteran served on active duty in the United States Army 
from May 1983 to December 1984.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
St. Louis, Missouri.


FINDINGS OF FACT

1.  The medical evidence demonstrates that the veteran's low 
back spasm/pain results in forward flexion between 68 and 80 
degrees and extension between 18 and 30 degrees accompanied 
by pain.  The most recent VA examination dated in December 
2007 revealed no functional limitation due to fatigue, 
weakness, lack of endurance or incoordination, except for 
left lateral flexion.

2.  In a March 2003 rating decision, the RO denied the 
veteran's claims to reopen service connection for PTSD on the 
basis that the evidence submitted was not new and material; 
the veteran was notified in writing of the determination.

3.  No new and material evidence regarding the veteran's 
claim of service connection for PTSD has been added to the 
record since the March 2003 RO decision; the evidence of 
record is cumulative and redundant, and does not, when 
considered with previous evidence of record, relate to an 
unestablished fact (i.e., nexus to service) necessary to 
substantiate the veteran's claim, nor raises a reasonable 
possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The criteria for an increased rating in excess of 20 
percent for low back spasm/pain have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 
4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2007).

2.  New and material evidence has not been received to reopen 
a claim for service connection for PTSD.  38 U.S.C.A. § 5108, 
7105 (West 2002); 38 C.F.R. §§ 3.104, 3.156(a), and 3.159 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist
  
The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, and 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326 (2007).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
that the claimant is expected to provide.  The Board notes 
that a "fourth element" of the notice requirement, requesting 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim, was recently removed 
from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. 
Reg. 23,353-356 (April 30, 2008).

In the context of a claim to reopen, the VCAA also requires 
the Secretary to look at the bases for the denial in the 
prior decision and to respond with a notice letter that 
describes what evidence would be necessary to substantiate 
that element or elements required to establish service 
connection that were found insufficient in the previous 
denial.  The veteran must also be notified of what 
constitutes both "new" and "material" evidence to reopen 
the previously denied claim.  See Kent v. Nicholson, 20 Vet. 
App. 1 (2006). 

The United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini II that VCAA notice, as required by 
38 U.S.C.A. § 5103(a) (West 2002), to the extent possible, 
must be provided to a claimant before the initial unfavorable 
RO decision on a claim for VA benefits.  Pelegrini II, 18 
Vet. App. 112, 119-20 (2004).  See Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  In this case, the veteran was 
provided notice of the VCAA in November 2004, prior to the 
initial adjudication of his claims in the July 2005 rating 
decision at issue.  Further, the VCAA letter summarized the 
evidence needed to substantiate the claims and VA's duty to 
assist.  It also specified the evidence that the veteran was 
expected to provide, including the information needed to 
obtain both his private and VA medical treatment records.  
The letter also described what evidence would be necessary to 
substantiate that elements required to establish service 
connection that were found insufficient in the previous 
denial and what constituted both "new" and "material" 
evidence to reopen the previously denied claim.  In this way, 
the VCAA letter clearly satisfied the three "elements" of the 
notice requirement, as well as the Kent requirements.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that, upon receipt of an 
application for a service connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must state that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is granted.  
Id.  

For an increased rating claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that: (1) VA notify the claimant 
that, to substantiate such a claim, the claimant must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening on the claimant's 
employment and daily life (such as a specific measurement or 
test result), the Secretary must provide at least general 
notice of that requirement to the claimant; (3) the claimant 
must be notified that, should an increase in disability be 
found, a disability rating will be determined by applying 
relevant diagnostic codes; and (4) the notice must also 
provide examples of the types of medical and lay evidence 
that the claimant may submit (or ask VA to obtain) that are 
relevant to establishing entitlement to increased 
compensation.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).

In the present appeal, the Board acknowledges that the 
November 2004 VCAA letter did not satisfy all of the elements 
required by the recent Vazquez-Flores decision and Dingess.  
Nonetheless, the veteran was not prejudiced in this instance, 
as the letter did provide examples of the types of medical 
and lay evidence that the veteran may submit (or ask VA to 
obtain) to support his claim for increased compensation.  In 
addition, the January 2007 Statement of the Case provided the 
veteran with the specific rating criteria for his service-
connected disability and explained how the relevant 
diagnostic code would be applied.  The rating decision also 
included a discussion of the rating criteria utilized in the 
present case.  The veteran was accordingly made well aware of 
the requirements for an increased evaluation pursuant to the 
applicable diagnostic criteria, and such action thus 
satisfies the third notification requirement of Vazquez-
Flores.  Moreover, the veteran was notified in a July 2005 
rating decision that a 20 percent evaluation had been 
continued.  An explanation for this determination was 
provided in that decision.  The Board finds that this action 
effectively satisfies VA's requirements in view of Dingess.

The Board also notes that the veteran has been afforded 
comprehensive VA examinations in conjunction with this 
appeal, addressing entitlement to an increased rating for low 
back spasm/pain.

The Board otherwise concludes that all relevant evidence 
necessary for an equitable resolution of the issues on appeal 
have been identified and obtained, to the extent possible.  
The evidence of record includes service medical records, VA 
medical records, VA examination reports, private treatment 
records, and statements from the veteran and his 
representative.  The veteran has not indicated that he has 
any further evidence to submit to VA, or which VA needs to 
obtain.  There is no indication that there exists any 
additional evidence that has a bearing on this case that has 
not been obtained.  The veteran has been accorded ample 
opportunity to present evidence and argument in support of 
his appeal.  All pertinent due process requirements have been 
met.  See 38 C.F.R. § 3.103 (2007).

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above; it finds that the development of the 
claims has been consistent with these provisions.  
Accordingly, the Board will proceed to a decision on the 
merits.

II.   Increased Rating for Low Back Disability

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), which are based on average impairment in 
earning capacity.  38 U.S.C.A. § 1155.  Evaluations of a 
service-connected disability requires review of the entire 
medical history regarding the disability.  38 C.F.R. §§ 4.1, 
4.2.  If there is a question that arises as to which 
evaluation to apply, the higher evaluation is for application 
if the disability more closely approximates the criteria for 
that rating; otherwise, the lower rating is for assignment.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.

VA regulations require that disability evaluations be based 
upon the most complete evaluation of the condition that can 
be feasibility constructed with interpretation of examination 
reports, in light of the whole history, so as to reflect all 
elements of the disability.  Medical as well as industrial 
history is to be considered, and a full description of the 
effects of the disability upon ordinary activity is also 
required.  Functional impairment is based on lack of 
usefulness and may be due to pain, supported by adequate 
pathology and evidenced by visible behavior during motion.  
Many factors are to be considered in evaluating disabilities 
of the musculoskeletal system and these include pain, 
weakness, limitation of motion, and atrophy.  Painful motion 
with the joint or periarticular pathology, which produces 
disability, warrants the minimum compensation.  38 C.F.R. 
§§ 4.1, 4.2, 4.10, 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. 
App. 202 (1995).

In cases where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, as here, it is the present level of disability that is 
of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 
58 (1994). 

The veteran's lumbar spine disability is currently rated 
under the General Rating Formula for Diseases and Injuries of 
the Spine (Diagnostic Code 5242), as 10 percent disabling, 
effective July 1, 1995; and 20 percent disabling, effective 
from September 25, 2001.

Disabilities of the spine will be evaluated under the General 
Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation when all disabilities are combined 
under § 4.25.  38 C.F.R. § 4.71a, The Spine, General Rating 
Formula for Diseases and Injuries of the Spine, Note (6) 
(2007).

Pursuant to the Formula for Rating Intervertebral Disc 
Syndrome, such disability is evaluated either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining under 38 C.F.R. § 4.25, separate evaluations 
of its chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5293, as amended by 67 Fed. Reg. 54345-54349 
(Aug. 22, 2002).  Under the general rating formula, the 
following evaluations are assignable:
        
40 percent rating is warranted for incapacitating 
episodes of having at total duration of at least four 
weeks but less than six weeks during the past 12 months.
        
60 percent rating is warranted for incapacitating 
episodes of having a total duration of at least six 
weeks during the past 12 months.

See 38 C.F.R. § 4.71a, The Spine, Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating Episodes 
(2007).

Note (1):  For purposes of evaluations under 5243, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" mean orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  Id.

Note (2):  When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic code or codes.  Id.

Note (3):  If intervertebral disc syndrome is presented in 
more than one spinal segment, provided that the effects in 
each spinal segment are clearly distinct, evaluate each 
segment on the basis of chronic orthopedic and neurologic 
manifestations or incapacitating episodes, whichever method 
results in a higher evaluation for that segment.  Id.

Under the General Rating Formula for Diseases and Injuries of 
the Spine, the following evaluations are assignable with or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease:

20 percent rating is warranted when forward flexion of 
the thoracolumbar spine is greater than 30 degrees, but 
not greater than 60 degrees, or the combined range of 
motion of the thoracolumbar spine is not greater than 
120 degrees; or there is muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.

40 percent rating is warranted when forward flexion of 
the thoracolumbar spine is 30 degrees or less; or there 
is favorable ankylosis of the entire thoracolumbar 
spine.

50 percent rating is warranted if there is unfavorable 
ankylosis of the entire thoracolumbar spine.

100 percent rating is warranted if there is unfavorable 
ankylosis of the entire spine.

38 C.F.R. § 4.71a, The Spine, General Rating Formula for 
Diseases and Injuries of the Spine, Diagnostic Codes 5235 to 
5243 (2007).

For VA compensation purposes, normal forward of the 
thoracolumbar spine is zero to 90 degrees; extension is zero 
to 30 degrees; left and right lateral flexion are zero to 30 
degrees; and left and right lateral rotation are zero to 30 
degrees.  The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The combined 
normal range of motion of the thoracolumbar spine is 240 
degrees.  The normal ranges of motion for each component of 
the spinal motion provided in this note are the maximum that 
can be used for calculation of the combined range of motion.  
38 C.F.R. § 4.71a, The Spine, General Rating Formula for 
Diseases and Injuries of the Spine, Note (2) (See also Plate 
V) (2007).

Natural Life Chiropractic treatment records dated from 
November 2004 reflect spinal manipulation treatment.

The veteran underwent a VA examination in November 2004.  The 
veteran told the examiner that he had pain in the lumbar 
region without radiation and muscle spasms.  He rated his 
average daily low back pain a 6/10.  The veteran also stated 
that he wore a back brace at times "when he has to move but 
does not feel like moving."  And, that he had difficulty 
sitting and standing for long periods of time.  He was also 
unable to sit in a carefor any length of time.  The veteran 
reported no flares.  He stated that for the first 10 months 
of 2004 he was only able to get out of bed to lie on the 
floor and bath himself minimally (at that time he didn't 
work).  He considered himself to be chronically incapacitated 
for the first 8 months.  The veteran further stated that for 
the past 30 days, the pain has become more manageable and 
that he started working part-time.  The examiner noted that 
the back condition had no significant effects on occupation.  

Upon physical examination, the examiner stated that the 
veteran was in no acute distress.  Flexion was 80 degrees 
with pain at 50 degrees; extension was 30 degrees with pain; 
right and left lateral flexion was 30 degrees.  The veteran 
refused to do the rotation test.  Straight leg raising was 
negative.  The examiner noted some bilateral lumbosacral 
tenderness without palpable spasm.  The veteran was able to 
stand heel to toe.  Right platellar reflexes were 1+/4 right, 
left 2+/4, strength was 5/5.  Sensory was intact to light 
touch.  The examiner diagnosed moderate lumbar degenerative 
disc disease and episodic paravertebral musculature spasms, 
intermittent functional limitation during flare-up and 
incapacitating episodes as described by the veteran.  The 
Deluca observations included pain during range of motion and 
pain, fatigue, weakness or incoordination noted with 
repetition.  Pain was noted with repetition with an 
additional 10 percent effective loss of motion.  

VA treatment records from September 2006 reflects complaints 
of lower back pain that radiates down the left hip and leg 
and increased back pain with right leg numbness.  The veteran 
denied any bowel or bladder problems.  An MRI dated in 
September 2006 revealed mild bilateral neural foraminal 
narrowing at the L4-L5, related to facet hypertrophy.  The 
lumbosacral vertebrae were normally aligned.  Disc space was 
reduced to T12-T1 level consistent with degenerative disc.  
The remaining discs were preserved.  The spinal canal was 
normal.  There was no evidence of spinal stenosis or disc 
herniation.  There was a slight compromise of the neural 
foramina bilaterally at the L4-L5 level secondary to 
hypertrophy of the interfacetal joints.  The examiner found 
no evidence of spinal stenosis or disc herniation. 

Moreover, the record shows that when the veteran was examined 
by VA in December 2006, the veteran continued to complain of 
low back pain.  The veteran told the examiner that his pain 
was 9/10.  Upon physical examination, the spine, limbs, 
posture, gait, and position of the head were normal.  Due to 
the veteran's erratic behavior the examiner was unable to 
obtain range of motions or response to repetitive movements.  
The examiner noted that the veteran was not using a back 
brace.  He further stated that from the disordered movements 
the veteran made, it was not evident that he had a painful 
back.  The examiner noted that an MRI scan dated in September 
2006 reflected that the lumbosacral vertebrae were normally 
aligned.  The disc space was reduced at T12-L1 level 
consistent with degenerative disc.  There was no evidence of 
spinal stenosis or disc herniation.  There was a slight 
compromise of the neural formina bilaterally at the L4-L5 
level secondary to hypertrophy of the inter facetal joints.  
The examiner found no evidence of spinal stenosis or disc 
herniation.

VA treatment records dated in April 2007 reflect complaints 
of paresthesias in the lower extremities.  The examination 
revealed normal strength in the lower extremities, normal 
tone, and no involuntary movements.  The sensory examination 
to light touch, pinprick, vibration, and position sense were 
intact.  The deep tendon reflexes were normal in the lower 
extremities.  The veteran had a stable gait and was able to 
walk on toes and heels.

The veteran underwent another VA examination in December 
2007.  The examiner noted a history of urinary urgency, 
nocturia, numbness, leg or foot weakness, falls, and 
unsteadiness.  There was no history of urinary retention 
requiring catheterization, urinary frequency, fecal 
incontinence, obstipation, paresthesias, visual dysfunction, 
and dizziness.  The veteran noted a history of fatigue, 
decreased motion, stiffness, weakness, spasms, and pain.  
Specifically, he reported constant, severe pain in the lower 
spine with radiation to the right leg on a daily basis.  He 
reported severe flare-ups on a weekly basis that last up to 3 
to 7 days.  The flare-ups were precipitated by sitting for an 
extended period of time.  The veteran reported six 
incapacitating episodes over the last 12 months lasting 2 to 
3 weeks.  He stated that he was confined to the house due to 
the pain and would only get up to relieve himself.  He used 
no devices or aids.

Upon physical examination, there were no spasms, atrophy, 
guarding, abnormal gait, and weakness.  The veteran had pain 
with motion, and tenderness.  The veteran's posture and 
spinal curvatures were normal.  Pinprick test was normal for 
both upper and lower extremities, as well as the sensory 
examination to light touch, vibration, and position sense.  
Laseque's sign was positive.  The examiner noted no 
ankylosis.  Range of motion of the thoracolumbar spine was 
flexion to 68 degrees with pain at 61 degrees, extension was 
18 degrees with pain at 15 degrees; right lateral flexion was 
33 degrees with pain at 26 degrees, left lateral flexion was 
39 degrees with pain at 36 degrees, right rotation was to 30 
degrees with no pain.  There was no additional loss of motion 
on repetitive use of the spine except for left lateral 
flexion, which showed decreased range of motion to 36 degrees 
after repetitive use.

During the March 2008 Travel Board hearing, the veteran 
testified that he has to take muscle relaxers and pain 
killers for his back pain.  He further stated that he has 
spasms with any type of repetitious activity (i.e. stairs, 
running, pulling, and lifting).  The reported being on a 
strict dietary and exercise regimen to help alleviate his 
pain.  See Hearing Transcript dated in March 2008, pp. 13-15.

After review of the evidence, the Board concludes that the 
veteran's lumbosacral strain more closely approximates the 
criteria under limitation of motion for 20 percent.  The 
veteran's lumbosacral strain was manifested by forward 
flexion between 68 and 80 degrees and extension between 18 
and 30 degrees accompanied by pain..  See VA examination 
report dated November 2004 and December 2007.

In order to warrant a higher rating for lumbar spine 
disability, the evidence must show forward flexion of the 
thoracolumbar spine 30 degrees or less; or, that the 
veteran's lumbar spine disability is characterized by either 
unfavorable ankylosis of the entire thoracolumbar spine or 
unfavorable ankylosis of the entire spine, or evidence of any 
episodes of incapacitation where bed rest was prescribed by a 
physician.  There is simply no medical evidence suggestive of 
ankylosis.  Although there veteran reported to the November 
2004 and December 2007 VA examiners episodes of 
incapacitation, the veteran is not entitled to a higher 
rating under Diagnostic Code 5243 (intervertebral disc 
syndrome) as his flare ups and/or incapacitating episodes do 
not appear to have required bed rest as prescribed by a 
physician.   See 38 C.F.R. § 4.71a, Diagnostic Codes 5243.  

In addition, when evaluating joint disabilities rated on the 
basis of limitation of motion, VA may consider granting a 
higher rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and when those factors are not contemplated in 
the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 
4.59; DeLuca v. Brown, 8 Vet. App. at 204-07.

The Board finds that even with additional functional loss due 
to weakness, excess fatigability, or incoordination as found 
on the November 2004 VA examination, the veteran's disability 
picture still more closely approximates the criteria under 
limitation of motion for 20 percent under diagnostic code 
5242.  The veteran's limited lumbosacral spine motion is the 
basis for the current rating.  Moreover, while the veteran 
has subjective complaints of pain, such pain is not shown to 
be so disabling as to warrant any higher rating.  Although 
the ranges of lumbar spine motion were not recorded during 
the December 2006 VA examination, the VA examiner observed 
that from the disordered movements the veteran made, it was 
not evident that he had a painful back.  Further, the 
December 2007 VA examiner noted no additional loss of motion 
on repetitive use of the spine except for left lateral 
flexion.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 
supra.

While the veteran complained of radiating pain, the veteran 
is not entitled to a separate 10 percent rating for mild 
radiculopathy since there is no evidence to support a 
neurological deficit (i.e., muscle weakness, numbness, and 
paralysis).  

The Board finds that the veteran's disability has been no 
more than 20 percent disabling since the date his claim was 
filed, so his rating cannot be "staged" because this 
represents his greatest level of functional impairment 
attributable to this condition since that date.  Hart, supra.

Overall, the Board finds that the veteran's disability 
picture for a lumbar spine disability more nearly 
approximates the criteria for a 20 percent rating, for the 
entire period.

In adjudicating this claim, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, 
that doctrine is not for application.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49, 53-56 (1990).

III.  New and Material Evidence

Generally, a final rating decision may not be reopened and 
allowed, and a claim based on the same factual basis may not 
be considered.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. § 3.104.  
Under 38 U.S.C.A. § 5108, however, "[i]f new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim."  

The Board notes that there has been a regulatory change with 
respect to the definition of what constitutes new and 
material evidence, which applies prospectively to all claims 
made on or after August 29, 2001.  See 66 Fed. Reg. 45,620-30 
(Aug. 29, 2001) [codified at 38 C.F.R. § 3.156(a)].  In the 
current case, evidence construed as a claim to reopen was 
received in January of 2004.  Therefore, the current version 
of the law, which is set forth in the following paragraph, is 
applicable in this case.

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence, that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

A VA adjudicator must follow a two-step process in evaluating 
previously denied claims.  First, the adjudicator must 
determine whether the evidence added to the record since the 
last final decision is new and material.  If new and material 
evidence is presented or secured with respect to a claim that 
has been finally denied, the claim will be reopened and 
decided upon the merits.  Once it has been determined that a 
claimant has produced new and material evidence, the 
adjudicator must evaluate the merits of the claim in light of 
all the evidence, both new and old, after ensuring that the 
VA's statutory duty to assist the claimant in the development 
of his claim has been fulfilled.  See 38 U.S.C.A. § 5108; 
Elkins v. West, 12 Vet. App. 209 (1999); Vargas-Gonzalez v. 
West, 12 Vet. App. 321, 328 (1999).

For the limited purpose of determining whether new and 
material evidence has been submitted, the credibility of the 
evidence, although not its weight, is presumed.  See Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).

Moreover, in Hodge v. West, the Federal Circuit stressed that 
under the regulation new evidence could be material if that 
evidence provided "a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it will not eventually convince the 
Board to alter its ratings decision."  Hodge v. West, 155 
F.3d. 1356, 1363, (Fed. Cir. 1998).

In a March 2003 rating decision, the RO denied the veteran's 
claims of service connection for PTSD on the basis that the 
condition was not due to disease or injury that was incurred 
in or aggravated by service.  That decision was not appealed 
and became final.  

In September 2004, the veteran sought to reopen his claims of 
service connection for PTSD.  As explained above, the present 
inquiry is whether any of the newly received evidence raises 
a reasonable possibility of substantiating the claims, 
namely, whether such evidence suggests that the veteran's 
disabilities were incurred in or aggravated in service.

At the time of the RO's March 2003 rating decision, the 
relevant evidence of record consisted of: service medical 
records and service personnel records from March 1983 through 
October 1984; VA treatment records from VA Medical Center, 
Columbia dated February 1987 through March 1998; VA treatment 
records from VA Medical Center, Topeka dated March 1987 
through April 1987; drawings of "Blazeland" and muzzle 
blast received March 1993; PTSD stressor letter received in 
March 1993; VA treatment records from Columbia Regional 
Hospital dated in April 1995; treatment records from 
University Hospitals & Clinics dated May 1995; VA treatment 
records from VA Medical Center, Gainsville dated in January 
1996 through May 1996; Treatment records from VA Medical 
Center in Phoenix dated November 2001 through April 2002; 
stressor letters and worksheets received in May 2002 and 
October 2002; letter from C.C. dated in April 1993; letter 
from G.C. dated in April 1993; treatment records from 
Columbia Regional Hospital dated in 
April 1995.  
 
The relevant evidence added to the record since the March 
2003 rating decision consists of treatment records from the 
VA Medical Center in Tuscon, Arizona dated from November 2003 
to January 2004; a PTSD Questionnaire received in December 
2004; and a stressor letter received in March 2008.

The VA treatment record dated in March 2006 reflects an 
initial psychiatric evaluation.  The veteran reported a 
history of PTSD.  He stated that his stressor was being shot 
in the chest by a blank M60 round, which left a blood 
blister.  He also reported nightmares and nightsweats.  The 
physician noted that he failed to present a compelling 
stressor for PTSD.  He noted no looseness and suspected an 
Axis II problem.  The PTSD Questionnaire and the stressor 
letter received in March 2008 were reiterations of the PTSD 
stressor letter submitted in March 1993. 

While some of the above cited evidence may be considered 
"new" in that it was not of record at the time of the March 
2003 rating decision, it is not "material" with regard to 
the claim for PTSD because it does not show that the 
veteran's PTSD was incurred in or aggravated in service; nor 
does it show any treatment for such disorder.  In this 
regard, the Court has held that medical evidence which merely 
documents continued diagnosis and treatment of disease, 
without addressing the crucial matter of medical nexus, does 
not constitute new and material evidence.  See Cornele v. 
Brown, 6 Vet. App. 59, 62 (1993); Mintz v. Brown, 6 Vet. App. 
277, 280 (1994).   Therefore, this evidence does not raise a 
reasonable possibility of substantiating the claim for 
service connection for PTSD.

With respect to the veteran's own statements on file in 
support of his claim regarding PTSD, these are essentially 
reiterations of similar contentions raised in September 2001.  
It is well-established that a layperson without medical 
training, such as the veteran, is not qualified to render a 
medical opinion regarding the etiology of disorders and 
disabilities.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992).  Indeed, in Moray v. Brown, 5 Vet. App. 211 
(1993), the Court noted that lay persons are not competent to 
offer medical opinions and that such evidence does not 
provide a basis on which to reopen a claim of service 
connection.  In Routen v. Brown, 10 Vet. App. 183, 186, 
(1997), the Court noted that "[l]ay assertions of medical 
causation cannot suffice to reopen a claim under 38 U.S.C. 
5108."
 
Consequently, because there is no competent medical evidence 
that the veteran's PTSD was incurred in or aggravated in 
service, the new evidence does not relate to an unestablished 
fact that was the basis for the prior denial.  The evidence 
which has been presented since March 2003 does not raise a 
reasonable possibility of substantiating the claim.  See 38 
C.F.R. § 3.156.  Therefore, the Board finds that the 
veteran's attempt to reopen his claim of entitlement to 
service connection for PTSD is unsuccessful.  The recently 
submitted evidence not being both new and material, the claim 
of service connection for PTSD is not reopened, and the 
benefit sought on appeal remains denied.




ORDER

Entitlement to an increased rating in excess of 20 percent 
for low back spasm/pain, is denied.

New and material evidence has not been received to reopen a 
claim of entitlement to service connection for PTSD; the 
appeal is denied as to that issue.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


